NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

JENNIFER SMALL,                          )
                                         )
              Appellant,                 )
                                         )
v.                                       )    Case No. 2D17-1435
                                         )
JASON SMALL,                             )
                                         )
              Appellee.                  )
                                         )

Opinion filed February 9, 2018.

Appeal from the Circuit Court for Lee
County; Lee A. Schreiber, Judge.

Brian J. Kruger of Luis E. Insignares,
P.A., Fort Myers, for Appellant.

Matthew P. Irwin of Men's Rights Law
Firm, Cape Coral, for Appellee.


PER CURIAM.


              Affirmed.



CRENSHAW, MORRIS, and BLACK, JJ., Concur.